Citation Nr: 1538541	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 19, 2011 for the grant of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Osborne E. Powell Jr., Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1943 to February 1946.  The Veteran died in February 2013 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See September 2015 Substitution Memo, September 2015 Letter to Appellant.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective April 19, 2011.  A subsequent October 2012 RO rating decision increased the disability rating for the Veteran's service-connected PTSD to 70 percent, effective April 19, 2011.

The appellant's private attorney testified at an August 2014 Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of whether there was clear and unmistakable error (CUE) in a December 1, 2004 rating decision, which denied entitlement to service connection for PTSD, has been raised by the record.  Specifically, prior to the Veteran's death, a CUE claim was raised by an August 2012 letter from the Veteran's private attorney.  The Agency of Original Jurisdiction (AOJ) did not address the CUE claim, either prior to the Veteran's death or after the appellant has been accepted as a substitute.  The appellant's private attorney has continued to present argument related to the CUE claim subsequent to the Veteran's death.  See, e.g., August 2014 Attorney Brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it must defer consideration of the appellant's claims for entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD and entitlement to an effective date earlier than April 19, 2011 for the grant of entitlement to service connection for PTSD to allow the AOJ to consider the motion concerning whether there was CUE in the first instance, as the motion is inextricably intertwined with the current claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, with respect to the increased initial rating claim, in the event that CUE is found in the December 1, 2004 rating decision, an initial disability rating for the Veteran's service-connected PTSD would be assigned by the AOJ, which is the current issue that is on appeal; as such, the Board must defer making a determination on this issue.  Further, with respect to the earlier effective date claim, if CUE is found in the December 1, 2004 rating decision, it would impact the effective date assigned for the award of entitlement to service connection for PTSD, which is the current issue that is on appeal; as such, the Board must defer making a determination on this issue.  

Accordingly, the case is REMANDED for the following action:

Once the AOJ adjudicates the referred CUE motion concerning whether there was CUE in a December 1, 2004 rating decision, which denied entitlement to service connection for PTSD, it must readjudicate the appellant's claims for entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD and entitlement to an effective date earlier than April 19, 2011 for the grant of entitlement to service connection for PTSD.

If the benefits sought remain denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




